Citation Nr: 1106410	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-41 054	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE


Entitlement to an effective date earlier than July 14, 2006, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision rendered by the North Little 
Rock, Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for PTSD and assigned an initial 70 percent disability 
rating, effective July 14, 2006.  The Veteran disagreed with the 
effective date assigned.  


FINDING OF FACT

On October 25, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


